 Case 3:20-cv-00062-SPM Document 23 Filed 03/01/21 Page 1 of 4 Page ID #131



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TORVELLE STANLEY,

                   Petitioner,

 v.                                            Case No. 20-CV-00062-SPM

 ANTHONY WILLS,

                   Respondent.

                       MEMORANDUM AND ORDER

McGLYNN, District Judge:

       Petitioner Torvelle Stanley, who is currently incarcerated in Menard

Correctional Center, brings this habeas corpus action pursuant to 28 U.S.C. § 2254

(Doc. 1). Stanley is serving a fifty-year prison sentence for first degree murder. He

sought reversal on Miranda grounds, but the Fifth District Appellate Court of Illinois

affirmed his conviction and the Illinois Supreme Court denied his petition for leave to

appeal. Before leave was denied, on September 15, 2016, Stanley filed a state

postconviction petition alleging ineffective assistance of counsel, Miranda violations,

and actual innocence (Doc. 1, pp. 14-24). In his § 2254 petition, Stanley acknowledged

that state court proceedings are on-going in the state petition, but asks this Court to

set aside exhaustion requirements due to inordinate delay of the state court

proceedings.

      Title 28 U.S.C. § 2254(a) grants federal courts jurisdiction to entertain an

application for a writ of habeas corpus on behalf of a person who is in custody pursuant

to a judgment of a state court on the ground that the person is in custody in violation



                                     Page 1 of 4
 Case 3:20-cv-00062-SPM Document 23 Filed 03/01/21 Page 2 of 4 Page ID #132



of the Constitution or laws or treaties of the United States. Before a state prisoner’s

claims may be addressed in federal court, however, the law requires him to exhaust

his state court remedies or show cause and prejudice for his failure to exhaust. 28

U.S.C. § 2254(b)(1); McAtee v. Cowan, 250 F.3d 506, 508-09 (7th Cir. 2001).

      In order to exhaust his remedies, a state prisoner must fairly present his claims

in each appropriate state court including a state supreme court with powers of

discretionary review. Baldwin v. Reese, 541 U.S. 27, 29 (2004). State prisoners “must

give the state courts one full opportunity to resolve any constitutional issues by

invoking one complete round of the State’s established appellate review process.”

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). A prisoner need not pursue all

separate state remedies that are available to him, but he must give the state courts

“one fair opportunity to pass upon and correct the alleged violations.” McAtee, 250

F.3d at 509; Farrell v. Lane, 939 F.2d 409, 410 (7th Cir. 1991) (“Exhaustion is

accomplished when claims have been presented to the highest state court for a ruling

on the merits, or, when the claims could not be brought in state court because no

remedies remain available at the time the federal petition is filed.”). If a petitioner

“has the right under the law of the State to raise, by any available procedure, the

question presented,” a petitioner will not be deemed to have exhausted the remedies

available in state court. See 28 U.S.C. § 2254(c).

      Stanley is currently in the process of exhausting his state court remedies. That

said, the Seventh Circuit has suggested that unjustifiable delays in a direct criminal

appeal may excuse a state petitioner from the exhaustion requirement and even give

rise to an independent due process claim under the Fourteenth Amendment. Allen v.


                                      Page 2 of 4
 Case 3:20-cv-00062-SPM Document 23 Filed 03/01/21 Page 3 of 4 Page ID #133



Duckworth, 6 F.3d 458 (7th Cir. 1993) (assuming, without deciding, that excessive

delay in state criminal appeal may amount to a denial of due process). But Stanley’s

§ 2254 petition focuses on his state postconviction petition, not on his previous direct

appeal. Additionally, the facts presented do not suggest unjustifiable delay. On the

contrary, it appears that a continuous shuffle in public defenders and resulting

continuances have led to delays in that state court petition. Lane v. Richards, 957

F.2d 363, 365 (7th Cir. 1992) (lengthy delay arising out of inaction of counsel

appointed to represent defendant could not be attributed to state for purposes of

deeming defendant’s state remedies exhausted).

      Additionally, dismissal without prejudice will not effectively end any chance of

federal habeas review. See Tucker v. Kingston, 538 F.3d 732, 735 (7th Cir. 2008). The

one-year statute of limitations is tolled during the pendency of a “properly-filed” state

post-conviction petition. 28 U.S.C. § 2244(d)(2). Thus, Stanley will have a full year to

file a timely § 2254 petition after the conclusion of his state postconviction

proceedings.

                                     DISPOSITION

      Respondent’s Motion to Dismiss (Doc. 14) is GRANTED. All other pending

motions are DENIED as moot. This action is DISMISSED without prejudice and

Stanley may file a new § 2254 petition after he has exhausted his state court remedies.

The Court DIRECTS the Clerk of Court to close the case on the Court’s docket.

                           CERTIFICATE OF APPEALABILITY

      Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, this Court

must “issue or deny a certificate of appealability when it enters a final order adverse


                                      Page 3 of 4
 Case 3:20-cv-00062-SPM Document 23 Filed 03/01/21 Page 4 of 4 Page ID #134



to the applicant.” A certificate should be issued only where the petitioner “has made

a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

      In order for a certificate of appealability to issue, a petitioner must show that

“reasonable jurists” would find this Court’s “assessment of the constitutional claims

debatable or wrong.” See Slack v. McDaniel, 529 U.S. 473, 484 (2000); Buck v. Davis,

137 S. Ct. 759, 773 (2017). Here, no reasonable jurist would find it debatable whether

this Court’s rulings were correct. Accordingly, the Court denies a certificate of

appealability.

      Petitioner may reapply for a certificate of appealability to the United States

Court of Appeals for the Seventh Circuit. See Fed. R. App. P. 22(b); 28 U.S.C. §

2253(c)(1).

      IT IS SO ORDERED.

      DATED:      March 1, 2021


                                               s/ Stephen P. McGlynn
                                               STEPHEN P. McGLYNN
                                               U.S. District Judge




                                     Page 4 of 4
